Opinion issued March 10, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00066-CV
———————————
IN RE Cem Fuller, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Cem Fuller, challenges the trial court’s order disqualifying attorney
Jim Evans from representing relator in the underlying divorce proceeding.*   Relator also complains
that the trial court refused to issue findings of fact and conclusions of law
on the subject of the disqualification.  We
deny the petition for writ of
mandamus.   
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.




*
          The underlying case is In the Matter of the Marriage of Karen Ruth Lassiter-Fuller
and Cem Fuller and In the Interest of N.D.K.F., a child, No. 07-DCV-155050
in the 387th District Court of Fort Bend County, Texas, the Honorable Robert
Kern presiding.